                   IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF OREGON

                                EUGENE DIVISION


THOMAS DEWEY EASTON                                       Case No. 6:18-cv-00233-AA
                                                           OPINION AND ORDER
             Plaintiff,

      V.


DAVID J. SHULKIN, et al.

             Defendant.



AIKEN, District Judge:

      Plaintiff filed a Second Amended Complaint on January 28, 2019. Defendant

Kyes and Defendant Oregon DwIV/DOT have now moved to dismiss the claims

against them pursuant to Rule 12(b)(6) of the Federal Rules (doc. 29). For the reasons

below, the motion is GRANTED.




Page 1 - OPINION AND ORDER
                                    BACKGROUND
       The parties are familiar with the background facts of this case, which are

discussed in the Court's October 9, 2018 Opinion and Order (doc. 23).                After

dismissing Plaintiffs claims against Kristopher G. Eyes and Oregon Department of

Transpo1·tation and Oregon Department of Motor Vehicles ("Oregon DOT/DlvIV")

(collectively, "State Defendants"), Plaintiff was given leave to amend his complaint to

add an Americans with Disabilities Act ("ADA") claim. Plaintiff filed his second

amended complaint on January 28, 2019 (doc. 28) but included many of his previously

dismissed claims. State Defendants filed their motion to dismiss on February 11,

2019 (doc. 29).

                                 LEGAL STANDARD

       To survive the motion to dismiss, Plaintiffs pleading must allege facts

sufficient to "state a claim to relief that is plausible on its face." Bell Atlantic. v.

Twombly, 550 U.S. 544, 545 (2007). In considering the motion, this Court accepts all

of the allegations in the complaint as true and construes them in the light most

favorable to the plaintiff. See Kahle v. Gonzales, 474 F.3d 665, 667 (9th Cir. 2007).

Although the pleading standard under Fed. R. Civ. P. 8 "does not require 'detailed

factual allegations,' it demands more than an unadorned, 'the-defendant-unlawfully-

harmed-me accusation."'      Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting

Twombly at 550; see also Fed. R. Civ. P. 8(a)(2). "A pleading that offers 'labels and

conclusions' or 'a formulaic recitation of the elements of a cause of action will not do."'

Id.


Page 2 - OPINION AND ORDER
        Pro se litigants are not held to the same standard as admitted or bar licensed

attorneys.     Haines v. Kerner, 404 U.S. 519, 521 (1972).                Thus, the court must

construe prose filings liberally. If a plaintiff fails to state a claim, "[l]eave to amend

should be granted unless the pleading 'could not possibly be cured by the allegation

of other facts,' and should be granted more liberally to pro se plaintiffs." Ramirez v.

Galaza, 334 F.3d 850, 861 (9th Cir. 2003) (quoting Lopez v. Smith, 203 F.3d 1122,

1130 (9th Cir. 2000)).

                                          DISCUSSION

        Defendants argue that Plaintiff has not presented a prima facie ADA

discrimination claim and thus has failed to state a claim upon which relief may be

granted.I I agree.

       Title II of the ADA states that: "no qualified individual with a disability shall,

by reason of such disability, be excluded from participation in or be denied the

benefits of the services, programs, or activities of a public entity, or be subjected to

discrimination by any such entity. Duvall v. Cnty. of Kitsap, 260 F.3d 1124, 1135 (9th

Cir. 2001) (quoting 42 U.S.C. § 12132). The ADA defines "public entity'' as "any

department, agency, special purpose district, or other instrumentality of a State or

States or local government."           42 U.S.C. § 12102(1) (1994).            The ADA defines




        1 State Defendants have also moved for this Court to abstain under the abstention doctrines
of Younger or Pullman. Plaintiff has informed the Court that all ongoing state proceedings have
ended. See Notice of Finality and Declaration of Easton Regarding Finality of State Court Appeal (doc.
35). State Defendants' abstention request is therefore moot.



Page 3 - OPINION AND ORDER
"disability" as: "(A) a physical or mental impairment that substantially limits one or

more of the major life activities of such individual; (B) a record of such an impairment;

or (C) being regarded as having such an impairment." 42 U.S.C. § 12102(2) (1994).

To prove that the ADA was violated, a party must show: "(l) the plaintiff is an

individual with a disability; (2) the plaintiff is otherwise qualified to participate in or

receive the benefit of some public entity's services, programs, or activities; (3) the

plaintiff was either excluded from participation in or denied the benefits of the public

entity's services, programs, or activities, or was otherwise discriminated against by

the public entity; and (4) such exclusion, denial of benefits, or discrimination was by

reason of the plaintiffs disability." Weinreich v. L.A. Cnty. Metro. Transp. Auth., 114

F.3d 976, 978 (9th Cir. 1997).

      vVith respect to the first element of an ADA discrimination claim, Plaintiff has

not sufficiently alleged that he has been diagnosed with a disability within the

meaning of the ADA. Plaintiff has stated repeatedly that he has a military service•

connected disability but has not presented a diagnosis of a disability that satisfies the

ADA definition. Thus, he has failed to meet this element of an ADA claim.

      Even if Plaintiff did meet the first element, he fails to meet the fourth element

of an ADA claim. Namely, that "such exclusion, denial of benefits, or discrimination

was by reason of the plaintiffs disability." Id.       Plaintiff states that his service-

connected disability was a diagnosis of post-traumatic stress disorder ("PTSD") and

depression.     Pl. 2d amend. compl.          The DMV revoked his license upon

recommendation of a treating medical provider for a diagnosis of malignant

Page 4 - OPINION AND ORDER
hypertension.    Id.   Therefore, any denial of public service was not by reason of

Plaintiffs alleged disability, and this claim may be dismissed on its merits for failure

to state a claim upon which relief may be granted. Stewart v. U.S. Bancorp, 297 F.3d

953, 957 (9th Cir. 2002).

       Plaintiffs ADA retaliation claims against the VA and the DMV are likewise

unsuccessful. An ADA retaliation prima facie case requires the plaintiff to show "(a)

that he or she was engaged in protected activity, (b) that he or she suffered an adverse

action, and (c) that there was a causal link between the two." T.B. ex rel. Brenneise

v. San Diego Unified School Dist., 806 F.3d 451, 473 (9th Cir. 2015) (quoting Emeldi

v. University of Oregon, 673 F.3d 1218, 1223 (9th Cir. 2012). The Supreme Court has

held that the standard for the "causal link" is but-for causation. University of Texas

Southwestern Medical Center v. Nassar, 570 U.S. 338, 351 (2013). But-for causation

applies equally to ADA discrimination and ADA retaliation claims.           T.B. ex rel.

Brenneise, 806 F.3d at 473. Thus, but-for causation is the standard applied to ADA

retaliation claims. Id.

      Here, Plaintiff has failed to make a but-for causal connection. Oregon has a

mandatory reporter statute for me~ical providers. OAR 735-074-0090(1). Therefore,

the VA was unable to exercise·discretion when reporting Plaintiffs health status to

the DMV. Thus, the but-for causation required by law is broken by the interceding

force of the mandatory reporting law. Further, Plaintiff has failed to sufficiently show

that his claim could overcome this break in causation. The DlvIV thereafter had

discretion to revoke Plaintiffs license when it received the VA's report.          ORS

Page 5 - OPINION AND ORDER
809.419(3) ("The department may suspend the driving privileges of a person who is

incompetent to drive a motor vehicle because of a mental or physical condition or

impairment that affects the person's ability to safely operate a motor vehicle upon

the highways"). Plaintiff claims that the DJWV is retaliating against him for his

"angry complaints" but has not shown that his angry complaints rather than the

D1'IV's legal discretion when responding to a mandatory report caused the Dl\lIV to

revoke his license. Plaintiff instead simply concludes that it does. This fails the but­

for causation required by the ADA retaliation claim and therefore both his retaliation

claim fails.

                                   CONCLUSION

       State Defendants' motion (doc. 29) is GRANTED. Plaintiffs ADA claim against

defendants Kyes and Oregon Dl\lIV/DOT is DISMISSED ,vithout prejudice.

Plaintiff shall have 21 days to seek leave to file a third amended complaint by

properly supported motion.

       IT IS SO ORDERED.
                  ,, f\,P
       Dated thiso_ day of July, 2019.




                                     Ann Aiken
                             United States District Judge




Page 6 - OPINION AND ORDER
